Citation Nr: 9903579	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-09 655	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for acne vulgaris. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.  This appeal originally arose from a December 1995 
rating decision which purported to deny a rating in excess of 
30 percent for acne vulgaris, based on an erroneous 
presumption that a 30 percent rating had been in effect for 
more than 20 years and was thus protected.  At the April 1996 
RO hearing on appeal, the hearing officer clarified the 
correct issue on appeal with the veteran and his 
representative as entitlement to a compensable rating for 
acne vulgaris, inasmuch as a noncompensable rating had in 
fact been in effect since July 1954.  By decision of May 
1996, the hearing officer determined that the December 1995 
rating decision which purported to deny an evaluation in 
excess of 30 percent for acne vulgaris was clearly and 
unmistakably erroneous, inasmuch as only a noncompensable 
rating had in fact been in effect since July 1954, and a 
noncompensable rating for acne vulgaris was currently 
confirmed and continued.  A Supplemental Statement of the 
Case stating the correct issue on appeal as entitlement to a 
compensable rating for acne vulgaris was issued in July 1998.

In written argument dated in November 1998, the veteran's 
representative appears to raise the issue of clear and 
unmistakable error in the RO's December 1947 determination 
which discontinued payment of VA disability compensation at 
the 
30 percent rate for acne vulgaris.  This issue has not been 
adjudicated by the RO and is thus not properly before the 
Board of Veterans Appeals (Board) for appellate consideration 
at this time; it is referred to the RO for appropriate 
action. 


FINDING OF FACT

The veteran's acne vulgaris is manifested mild scarring of 
the upper back, with no active lesions or disease and no 
limitation of function shown on recent VA examinations. 
  

CONCLUSION OF LAW

The schedular requirements for compensable rating for acne 
vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10, 
4.20, 4.118, Diagnostic Codes 7800, 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At an August 1995 VA dermatological examination, the veteran 
reported intermittently having acne-like lesions of the face, 
upper extremities, and chest for many years, especially at a 
young age when he had received multiple treatment for the 
disorder.  Objectively, the examiner found no obvious 
sequelae from the skin disorder.  There was minimal scarring, 
and no active lesions or active disease was seen.  The 
diagnosis was history of acne vulgaris, resolved, with no 
active disease seen.  
 
By letter of June 1996, S. A. Glasser, M.D., stated that the 
veteran was seen for an itch of the trunk, for which he was 
given a lotion.  

At the April 1996 RO hearing on appeal, the veteran testified 
that he had scars around the face, neck, and back due to his 
acne vulgaris.  He testified that, in the summer, 
particularly if he went outside without a shirt on, his skin 
disorder would be aggravated, with much itching and minor 
eruptions, though nothing like the eruptions he had at the 
time of separation from service.  He stated that he suffered 
from these break-outs in the area of his back approximately 
twice per year, and that they were usually exacerbated with 
heat and sweat.  He reported a facial break-out every 3 or 4 
months, especially in the neck area, and also in the areas of 
his beard and mustache.  He explained that he treated his 
facial out-breaks with a hot water soak and alcohol rub, and 
that the disorder then cleared in 3 to 4 days.  He testified 
that he treated out-breaks on his back with hot showers, 
followed by a rub-down.  

On VA dermatological examination of February 1997, the 
veteran complained of persistent itching over his back.  The 
examiner noted that he was currently being treated by a 
private dermatologist with a topical anti-itch medication, 
that he was currently not experiencing any active acne 
lesions, and that he was receiving no current treatment for 
active acne.  On examination, the face, chest, and back 
showed no active inflammatory papules or pustules.  The upper 
back was remarkable for mild, pitted scarring over the 
scapular and trapezius regions, with no decrease in  range of 
motion secondary to these lesions.  The examination report 
was accompanied by unretouched color photographs of the 
veteran's neck, back, chest, and stomach.  The diagnosis was 
mild scarring secondary to acne.

Analysis

Initially, the Board finds the appellant's claim well-
grounded pursuant to 38 U.S.C.A. § 5107, in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
finding is based on the appellant's evidentiary assertion 
that his service-connected disability has increased in 
severity.  Proscelle v. Derwinski, 
1 Vet. App. 629 (1992);  King v. Brown, 5 Vet. App. 19 
(1993).  Once it has been determined that the claim is well-
grounded, the VA has a statutory duty to assist the appellant 
in the development of facts pertinent to his claim.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations are 
accurately and fully described, emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  In evaluating service-connected disabilities, the 
Board looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment. 
38 C.F.R. §§ 4.2, 4.10.   In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
disabilities.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

At the April 1996 RO hearing on appeal, the veteran's 
representative argued that the veteran suffered from 
residuals of his acne vulgaris, including scarring, itching, 
and frequent break-outs.  The veteran contends that the skin 
disorder warrants a compensable evaluation.  

Under the applicable criteria, acne vulgaris may be rated by 
analogy to eczema under Diagnostic Code 7806.  38 C.F.R. 
§§  4.20, 4.118.  Under Diagnostic Code 7806, a 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation, or itching which is on a non-
exposed surface or small area.  A 10 percent rating requires 
exfoliation, exudation, or itching and involvement of an 
exposed or extensive area.  

In this case, the 1995 VA examiner found only minimal 
scarring from acne vulgaris, which was diagnosed to be 
resolved, with no active lesions or disease.  Neither were 
any active acne lesions objectively demonstrated on VA 
examination of 1997, which showed only mild, pitted scarring 
over the scapular and trapezius regions.  While the veteran 
testified in 1996 that he suffered from a few out-breaks per 
year of acne on the back and in the area of the beard, 
mustache and neck, the Board finds that this constitutes no 
more than slight symptomatology which, considered together 
with consistent findings showing no active lesions or disease 
on 2 VA dermatological examinations, is adequately 
contemplated by the noncompensable rating currently assigned 
the acne vulgaris under Diagnostic Code 7806, and that a 10 
percent rating is not warranted.

Acne vulgaris may also be rated by analogy to Diagnostic Code 
7800, which provides for a noncompensable rating for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent rating requires that such scar be moderately 
disfiguring.  In this case, the 1995 VA examiner found only 
non-specific minimal scarring, without any specific reference 
to head, facial, or neck scarring, noting significantly that 
the veteran had no obvious sequelae from his acne.  The 1997 
VA examiner specifically found no active inflammatory papules 
or pustules on the face, and the only scarring objectively 
found was on the upper back, and that was diagnosed to be 
only mild.  On that record, the Board cannot conclude that 
the veteran suffers from moderately-disfiguring acne scars 
affecting his head, face, or neck which would warrant a 10 
percent rating under Diagnostic Code 7800, and finds that his 
scarring, objectively demonstrated to be mild, is adequately 
contemplated by the currently-assigned noncompensable rating 
which may be assigned by analogy to a slightly-disfiguring 
scar.  

Regarding the 1996 letter from Dr. Glasser which indicated 
treatment of the veteran for an itch of the trunk, the Board 
notes that there was no indication of the nature or etiology 
of the itch, as a result of which there is a question as to 
whether it may even be considered a symptom of the veteran's 
service-connected acne vulgaris.  There was also no 
indication of the degree of severity of the treated itch.  
Accordingly, the Board finds that Dr. Glasser's letter is of 
little probative value in evaluating the degree of severity 
of the acne vulgaris.  

As the preponderance of the evidence is against the claim for 
a compensable rating for acne vulgaris, the appeal is denied.  



ORDER

A compensable rating for acne vulgaris is denied. 



		
	THOMAS A. PLUTA
	Member, Board of Veterans Appeals



 Department of Veterans Affairs

